Citation Nr: 1516777	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  10-47 167A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to waiver of the recovery of an overpayment of VA non service-connected pension benefits in the principal amount of $22,389.00, to include the validity of the debt.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran had active duty service from June 1944 to October 1945.

This matter comes before the Board of Veterans' Appeals' (Board) on appeal from an August 2007 administrative decision issued by the Committee on Waivers and Compromises (COWC) at the Philadelphia, Pennsylvania Regional Office (RO) and Insurance Center.

On the December 2010 substantive appeal form, the Veteran requested a travel Board hearing.  A letter dated December 4, 2014 was issued to the Veteran by VA using her current address on file, advising her of a travel Board hearing scheduled for January 15, 2015.  The Veteran did not appear for the hearing and it appears that the hearing notice was returned as undeliverable.  At this point, the Veteran's whereabouts are unclear and an attempt to locate and confirm a current address for her will be made on remand.  

This appeal is being processed using the Virtual VA and VBMS paperless, electronic claims processing systems.  Accordingly, any future consideration of this case must take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Before a decision can be made on whether the Veteran is entitled to a waiver of recovery of the assessed overpayment, it must be determined whether or not the overpayment was properly calculated.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).  In general, waiver determinations, which do not involve fraud, misrepresentation, or bad faith by the claimant, should be waived only when it is shown that the recovery would be against the principles of equity and good conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.963 (2014).  The Board emphasizes that waiver decisions are based upon the evidence of record, which, in essence, places the burden of proof upon the claimants.  See 38 C.F.R. § 1.966 (2014).

Preliminary review of the current evidentiary record in this case reveals that in April 2003, the Veteran was informed that pension benefits had been granted with compensation to begin effective November 1, 2002.  In March 2007, she received a letter from the VA Debt Management Center indicating that her entitlement to Compensation and Pension benefits had changed resulting in a debt/overpayment of $22,389.00.  In July 2007, the Veteran requested waiver of the debt.  

In August 2007, the COWC issued a decision/letter to the Veteran informing her of the denial of her waiver request.  Initially, it was found that there was no indication of fraud, misrepresentation or bad faith in conjunction with the creation of the debt.  It was noted that VA informed those persons applying for pension benefits of the responsibility to inform the VA of any changes in dependents and or income immediately as it relates to eligibility and the amount of benefits and that failure to comply may result in an overpayment.  It was explained that an Income Verification Match in October of 2005 revealed that the Veteran was in receipt of unreported interest income in 2003, and that since that time, VA had requested her to clarify income, assets and net worth starting with 2003.  It was concluded that the evidence which was presented showed that the Veteran exceeded the allowable income and that although a Financial Status Report dated July 12, 2007 was received with the request for a waiver of the debt, this did not provide information needed to make a determination as to whether hardship existed.  It was explained that 2007 monthly information regarding income, assets and expenses was needed and that in the absence of this information, while duly acknowledging what appeared to be low income and high expenses in the recent past, VA could not truly make a determination regarding hardship.  

The file contains a September 2007, Corpus of Estate determination noting that evidence submitted by the Veteran showed that as of January 1, 2003 she had a total net worth of $198,559.00, and that the evidence submitted showed no significant reduction in net worth for 2003, 2004, 2005, and 2006.  It was determined that monthly expenses exceeded monthly income by $425.59 per month or $5,107.08 annually.  It was found that based on the Veteran's net worth of $171,253.00 it would take up to 33.53 years for the Veteran to deplete her net worth while her life expectancy was only 6.3 years.  It was concluded that since the program was not intended to protect substantial assets even accounting for reasonable consumption of some net worth for maintenance, the net worth was a bar to entitlement.   

As an initial matter, there has never been a clear explanation of how the debt at issue was purportedly created or how the indebtedness in the amount of $22,389.00 was calculated.  The United States Court of Appeals for Veterans Claims (Court) has held that when the validity of the debt is challenged as is arguably the case here; a threshold determination must be made on that question prior to a decision on the waiver of indebtedness.  See Schaper, supra.  A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1); see also VAOPGCPREC 6-98.  The propriety and amount of the overpayment at issue are matters that are integral to a waiver determination.  See Schaper, 1 Vet. App. at 434.  As such, the Board believes that further action by the COWC to determine whether the creation of the debt at issue was proper and how the amount was calculated, is needed prior to further appellate consideration.  Thus, the Board finds that additional development is necessary before the Board may proceed with further appellate review.  

The Board also observes that in the October 2010 Statement of the Case, it was noted that in August 2010, the case was referred to the Pension Maintenance Center for debt dispute and a hearing request, and that in October 2010 the case was received back from Pension Maintenance Center stating that the debt was valid.  However, the Board can find no such documentation in the record.  Thus, on remand the RO will be requested to contact the VA's Pension Maintenance Center to obtain the aforementioned evidence, if available.  

Finally, the Board notes that recent correspondence sent to the Veteran, including December 2014 notice advising her of a travel Board hearing scheduled for January 15, 2015, was returned as undeliverable.  See Jones v. West, 12 Vet. App. 98, 101 (1998) (a presumption of regularity attaches to the mailing of notice to the latest address of record); but see also Hyson v. Brown, 5 Vet. App. 262, 264-65 (1993) (the presumption of regularity does not attach when notice is returned as undeliverable).  Pursuant to 38 C.F.R. § 20.700 (2014), a Board hearing for a claim on appeal will be granted to an appellant who requests one and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014) (pertaining specifically to hearings before the Board).  The Board finds that based upon the evidence discussed above, the Veteran did not receive notice of the scheduled January 15, 2015 Travel Board hearing from either VA or her representative.  As such, a remand is necessary to obtain the Veteran's correct address and to schedule the Veteran for a new travel Board hearing, if she so desires.  Because the RO schedules travel Board hearings, a remand of this matter to the RO is warranted for this action, as appropriate.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should obtain and update the Veteran's correct mailing address.

2.  Then, the RO should ascertain whether the Veteran still wishes to appear for a Board hearing and if so, to schedule the Veteran for the appropriate type of Board hearing, as designated.  The RO should notify the Veteran and the representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2014).  If the Veteran indicates that she no longer wishes to appear for a Board hearing, this fact should be annotated for the file.

3.  Prior to the hearing - if any, the VA Pension Maintenance Center should be contacted to obtain any documentation relating to the debt dispute, particularly that dated between August and October 2010, as referenced in the October 2010 SOC, and this documentation should be added to the electronic record.  If no such documentation can be found, this fact should be annotated for the file.  

4.  Prior to the hearing - if any, a written paid and due audit of the Veteran's account for the period of the overpayment should be performed.  This audit should reflect, on a month-by-month basis, the amounts actually paid to the Veteran, as well as the amounts properly due, and should include information addressing when and how the debt was created, and how the debt figure of $22.389.00 was calculated.  In addition, the audit should include the amount of the overpayment, if any, that may have been already repaid by the Veteran.  A copy of the written audit should be inserted into the claims file and another provided to the Veteran and her representative.  

5.  Prior to the hearing - if any, but after completion of the above development as well as any other action deemed necessary, adjudicate the issue of whether the overpayment of disability compensation at issue was properly created, including consideration of whether any of the debt was due to sole VA administrative error, and the amount of any overpayment.  A comprehensive explanation of the reasons and bases for that decision should be prepared and incorporated into the claims file, to include a discussion of any information obtained from the Pension Maintenance Center and the Veteran.  If it is determined that any or all of the overpayment at issue was improperly created, award action should be taken to rectify the error.  In any case, the Veteran and her representative should be informed of the decision made and should be allowed the requisite period of time for a response. 

If an overpayment is found to have been properly created, the Veteran should be allowed an opportunity to submit additional evidence pertinent to her request for waiver of recovery of the assessed overpayment, including a current and complete financial status report, providing all current income, expenses, and assets. 

6.  Prior to the hearing - if any, but after the actions requested above have been completed, the COWC should review the record and reconsider the Veteran's request for waiver pursuant to the principals of equity and good conscience.  A formal, written record of the Committee's decision, including an analysis of the various elements to be considered, should be prepared and placed in the claims file.  

If the COWC's determination remains unfavorable to the Veteran, both she and her representative should be furnished an SSOC, which specifically addresses the issue of creation of the overpayment and which contains a recitation of the pertinent law and regulations governing the issue of proper creation, including 38 U.S.C.A. § 5112 ; 38 C.F.R. § 1.965(a).  This document should further reflect detailed reasons and bases for the decision reached.  The Veteran and her representative should be afforded the opportunity to respond thereto; thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order and as appropriate in light of the Veteran's pending hearing request.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


